DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed on November 23, 2021. Claims 1-2, 9-10, 21, 26-27, and 29-30 have been amended. Claims 3, 5, 7, and 11-20 are canceled. Claims 30-31 have been added. Claims 1-2, 4, 6, 8-10, and 21-31 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
Preliminarily, it is noted that, in response to Applicant’s request for copies of missing IDSs, the Examiner has attached copies of all previously- and currently-considered IDSs.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the limitation related to details of the delivery agent interface “does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation that employs the information provided by the alleged judicial exceptions…to control when a graphical icon or a visual indicator manipulable by the corresponding crowdsourced delivery agent is displayed on the delivery agent interface of an electronic user device associated with a suitable vehicle.” (Page 11 of Applicant’s response) The Examiner respectfully disagrees. This limitation has been explicitly addressed in Part 2A – Prong 2 of the Subject Matter Eligibility analysis. The analysis explains that the claims 
	Regarding the rejections under 35 U.S.C. § 103, Applicant submits that the prior art does not address cargo availability corresponding to a time following receipt of a purchase order (page 12 of Applicant’s response). The Examiner points out that it is understood that delivery would occur after an item is requested (i.e., at a time following receipt of a purchase order). Also, the claimed “current available vehicular cargo space” could be interpreted as cargo space that is available at the time of the actual inquiry or as cargo space that is determined, at the time of an inquiry, to be available at a needed future delivery time. The prior art at least identifies currently available cargo space needed for a particular delivery.
	Applicant submits that “the cited portions of Mehrabi are silent on a delivery agent interface of an electronic user device associated with a suitable vehicle displays at least a graphical icon or a visual indicator manipulatable by a corresponding crowdsourced delivery agent to indicate acceptance of a delivery opportunity presented by a control circuit based on the cargo available data.” (Page 12 of Applicant’s 
	Applicant argues that Moskos evaluates cargo capacity before any purchase order is received and, thus, doesn’t suggest evaluating capacity following receipt of a purchase order (page 13 of Applicant’s response). The Examiner points out that Mehrabi evaluates delivery options following receipt of a purchase order since it is understood that the delivery won’t be needed until a purchase is made. Furthermore, 
Moskos also makes the auction server aware of available cargo capacity (Moskos: ¶ 45). Capacity information is measured using a device on the cargo carrier (Moskos: ¶ 43). It is understood that delivery would occur after an item is requested (i.e., at a time following receipt of a purchase order). Also, the claimed “current available vehicular cargo space” could be interpreted as cargo space that is available at the time of the actual inquiry or as cargo space that is determined, at the time of an inquiry, to be available at a needed future delivery time. 
Additionally, it is noted that the limitation “wherein the one or more vehicles associated with the crowdsourced delivery agents are variously owned, rented, leased, and of varying makes, models, manufacturer supplied cargo space capacities, and amounts of occupied cargo space capacities” does not impart significant patentable weight or distinguish the claims from the prior art since these details do not affect the positively recited functional or structural limitations of the claims.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-10, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “assessing delivery vehicles and determining cargo capacity thereof” (Spec: ¶ 2) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-2, 4, 6, 8-10, 21-26, 30-31), Process (claims 27-29)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims estimate delivery requirements for a purchased order, the delivery requirements including a volume requirement and a geometric configuration determined by physical aspects of the purchased order; receive cargo availability data representative of currently available vehicular cargo space of one or more commercial product delivery vehicles, the cargo availability data corresponding to a time following receipt of the, purchase order; compare the delivery requirements with the cargo availability data; evaluate the one or 

No – The apparatus claims include a delivery agent interface configured to operate on an electronic user device associated with a delivery agent, the electronic user device configured to provide cargo availability data corresponding to an available vehicular cargo space of a commercial product; and a control circuit communicatively coupled to a plurality of electronic user devices via a corresponding delivery agent interface executed by a corresponding electronic user device of the plurality of electronic user devices when in communication with the control circuit. The process claims include a control circuit communicatively coupled to a plurality of first electronic user devices via a corresponding delivery agent interface executed by a corresponding electronic user device of the plurality of electronic user devices. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 57-61).  


No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invent ion pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8-9, 21-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (U.S. Publication No. US 2015/0161563) in view of Moskos (U.S. Publication No. 2014/0058772) in view of Loubriel (U.S. Publication No. US 2017/0083862).

Claims 1, 27
Mehrabi teaches
A system to assess alternative vehicles for product delivery, comprising:
a delivery agent interface configured to operate on an electronic user device associated with a crowdsourced delivery agent (¶ 29; [0035] The delivery agent interface is configured to operate on mobile device (i.e. electronic user device) [0036] operated by the runner (i.e. delivery agent)
comparing the delivery requirements with the cargo capacity data of the one or more vehicles associated with the crowdsourced delivery agents (¶ 29); [0044] The delivery requirements compared with runner’s availability based on [0039] runner characteristics (i.e. cargo characteristic - vehicular cargo space availability) of customer’s shipping need (i.e. customer preference) and runner availability (i.e. delivery vehicles);
present a delivery opportunity to electronic user devices associated with the one or more suitable vehicles in response to the evaluation such that the electronic user devices separately display the delivery opportunities and instruct the crowdsourced delivery agents to indicate acceptance to delivery at least a portion of the purchased order to a delivery location. (¶ 29)  [0035] The customer may submit their preferred mode of transportation (i.e. car, bike, public transportation, walking) and shipping needs a mobile or website device. [0044-45] The system will compare the shipping needs and customer preferences with the potential application of runners (i.e. delivery vehicles); [0020] The shipping needs are presented to runner as delivery opportunities [0013] In addition, the customer may select that one or more customer opportunities are picked up at the same time; ¶ 49 – “Once a customer has selected a customer opportunity, the associated runner may receive a notification of the customer's selection and may agree to fulfill the shipping need. Alternatively, the runner may decline the job, or may suggest modifications of the shipping need to the customer, for example, ‘if the drop-off time can be 20 minutes later, then I will accept the job.’”; ¶ 14 – A runner can select a runner opportunity (i.e., delivery opportunity) on a runner remote device;
wherein the one or more customer preferences include at least one of cost preferences vehicle preferences, delivery schedule preferences, willingness to split the purchased order into multiple deliveries, and environmental impact preferences [0035] The customer has the ability to indicate preference via the system the delivery time frame (i.e. delivery schedule preferences); maximum prices willing to pay (cost preferences); mode of transportation car, bike, train, and public transportation (i.e. vehicle preferences and environment impact preference) and [0016] customer may enter one or more shipping needs (i.e. willingness to split the purchased order into multiple deliveries);
wherein the delivery agent interface of the electronic user device associated with the crowdsourced delivery agent displays at least a graphical icon or a visual indicator manipulatable by the crowdsourced delivery agent to indicate acceptance of the delivery opportunity presented by the control circuit, the crowdsourced delivery agent having a corresponding one of the one or more suitable vehicles and having been presented the [0044-45] The system will compare the shipping needs and customer preferences with the potential application of runners (i.e. delivery vehicles); [0020] The shipping needs are presented to runner as delivery opportunities [0013] In addition, the customer may select that one or more customer opportunities are picked up at the same time; ¶ 49 – “Once a customer has selected a customer opportunity, the associated runner may receive a notification of the customer's selection and may agree to fulfill the shipping need. Alternatively, the runner may decline the job, or may suggest modifications of the shipping need to the customer, for example, ‘if the drop-off time can be 20 minutes later, then I will accept the job.’”; ¶ 14 – A runner can select a runner opportunity (i.e., delivery opportunity) on a runner remote device; The fact that the runner can reply to the customer electronically (e.g., to negotiate a delivery time), as seen in ¶ 49 and suggested by the “text runner” option shown in figures 6 and 7, means that the runner (i.e., delivery agent) has access to a visual manipulatable indicator (e.g., to send an electronic text to the customer after receiving a notification of the delivery opportunity).
Although Mehrabi teaches a delivery agent interface system and method functionality as stated above, Mehrabi does not explicitly disclose:
the electronic user device configured to provide cargo availability data corresponding to an available vehicle cargo space of a vehicle associated with the crowdsourced delivery agent;
a control circuit communicatively coupled to a plurality of electronic user devices via a corresponding delivery agent interface executed by a corresponding 
	receive cargo availability data representative of currently available vehicular cargo space of one or more vehicles associated with crowdsourced delivery agents, the cargo availability data corresponding to a time following receipt of the purchase order and at a time the crowdsourced delivery agent would pick up and load items of the purchased order for delivery, wherein the one or more vehicles associated with the crowdsourced delivery agents are variously owned, rented, leased, and of varying makes, models, manufacturer supplied cargo space capacities, and amounts of occupied cargo space capacities;
	compare the estimated delivery requirements with the cargo availability data of the one or more vehicles associated with the crowdsourced delivery agents; 
		evaluate the one or more vehicles associated with the crowdsourced delivery agents to find one or more suitable vehicles of the one or more variables associated with the crowdsourced delivery agents based on the comparison and at least one of the following: one or more customer preferences and availability of the one or more vehicles associated with crowdsourced delivery agents.
However Moskos teaches 
cargo sensor proximately to the vehicular cargo space of a commercial vehicle delivery vehicle the cargo space sensor configured to determine available vehicular cargo space of the commercial vehicle delivery vehicle [0043] cargo availability sensor that may be provided within the holding area of a cargo carrier 110 may include an ultrasonic sensor, a microwave sensor, a laser sensor, and/or any combination of one or more of these sensors
a control circuit communicatively coupled to a plurality of electronic user devices and a plurality of cargo space sensors [0043] cargo availability sensor may interface with the mobile computing module of the cargo carrier the control circuit is configured to: 
evaluate, utilizing cargo space sensor data, a plurality of commercial product delivery vehicles to find one or more suitable commercial product delivery vehicles by comparing the delivery requirements with vehicular cargo space available for particular commercial product delivery vehicles and at least one of the following as one or more customer preferences and availability of delivery vehicles [0043] The cargo carrier contains a sensor to determine the amount of space available cargo capacity in real time. 
Moskos also makes the auction server aware of available cargo capacity (Moskos: ¶ 45). Capacity information is measured using a device on the cargo carrier (Moskos: ¶ 43). It is understood that delivery would occur after an item is requested (i.e., at a time following receipt of a purchase order). Also, the claimed “current available vehicular cargo space” could be interpreted as cargo space that is available at the time of the actual inquiry or as cargo space that is determined, at the time of an inquiry, to be available at a needed future delivery time. Additionally, it is noted that the limitation “wherein the one or more vehicles associated with the crowdsourced delivery agents 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi to include
the electronic user device configured to provide cargo availability data corresponding to an available vehicle cargo space of a vehicle associated with the crowdsourced delivery agent;
a control circuit communicatively coupled to a plurality of electronic user devices via a corresponding delivery agent interface executed by a corresponding electronic user device of the plurality of electronic user devices when in communication with the control circuit, the control circuit is configured to:
	receive cargo availability data representative of currently available vehicular cargo space of one or more vehicles associated with crowdsourced delivery agents, the cargo availability data corresponding to a time following receipt of the purchase order and at a time the crowdsourced delivery agent would pick up and load items of the purchased order for delivery, wherein the one or more vehicles associated 
	compare the estimated delivery requirements with the cargo availability data of the one or more vehicles associated with the crowdsourced delivery agents;
		evaluate the one or more vehicles associated with the crowdsourced delivery agents to find one or more suitable vehicles of the one or more variables associated with the crowdsourced delivery agents based on the comparison and at least one of the following: one or more customer preferences and availability of the one or more vehicles associated with crowdsourced delivery agents
because these modifications would have allowed Mehrabi to overcome the disadvantages of a conventional system by using vehicle cargo area proximity sensors to provide business operators real time cargo carrier capacity to make delivery requirement decisions efficiently.  (See Moskos [0043]). As to providing data corresponding to an available vehicle cargo space of the commercial delivery vehicle by the electronic user device, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Mehrabi to incorporate this function since the electronic user device is managed by the delivery person/carrier and, thus, would be able to more conveniently provide the available cargo capacity information while the delivery person/carrier is on duty. Moskos explains that capacity is taken into account to determine which carrier has a delivery service to offer. Mehrabi could similarly benefit from such a determination, particularly 
Although Mehrabi teaches a delivery agent interface and Moskos teaches a cargo sensor within a vehicular cargo space to determine the cargo space availability; a server connected to a plurality of electronic user devices and a plurality of cargo space sensors system and method functionality as stated above, Mehrabi and Moskos do not explicitly teach system and method functionality to estimate delivery requirements for a purchased order, estimate the delivery requirements including a volume requirement and a geometric configuration determined by physical aspects of the purchased order.
Loubriel teaches 
estimate delivery requirements for a purchased order, the estimated delivery requirements including a volume requirement and a geometric configuration determined by physical aspects of the purchased order [0070] Packages are assigned to a delivery vehicle prior to the delivery vehicle being loaded (i.e. estimate delivery requirements) considering the package volume and space requirement based on the data from the system package level detail (PLD) database.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include the system and method functionality to estimate the delivery requirements for a purchased order, the estimated delivery requirements including a volume requirement and a geometric configuration determined by physical aspects of the purchased order, as taught by Loubriel.  As they are analogous art that both teach solutions in delivery vehicle supply chain (See Loubriel [0068]).
Mehrabi and Moskos do not explicitly disclose wherein the purchase order comprises a list of each item purchased and the system further comprises a product database of product attributes and wherein the control circuit is further configured to estimate the delivery requirements by accessing the product database to determine at least one of a weight, the volume requirement, and the geometric configuration of the purchase items.  
	However, Loubriel teaches (in a crowd-source courier environment, as seen in ¶ 63): wherein the purchase order comprises a list of each item purchased and the system further comprises a product database of product attributes and wherein the control circuit is further configured to estimate the delivery requirements by accessing the product database to determine at least one of a weight, the volume requirement, and the geometric configuration of the purchase items. [0069]The package level detail will be used to for scheduling orders based on historical data within the system. In addition, [0070] the carrier system has comprise list of items purchased and may assign packages to a delivery vehicle prior to the delivery vehicle being physically loaded with packages for delivery  which after vehicle prior determine to the which delivery packages vehicle will being be delivered this day, the carrier system will access the PLD data for each of the packages which contains (e.g. package dimensions weight, and/or contents of the package) then compare the interior volume of perspective delivery vehicle with total volume of packages schedule to be loaded that day (e.g. calculated by summing the package volumes  of each of the identified packages to be loaded into the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos wherein the purchase order comprises a list of each item purchased and the system further comprises a product database of product attributes and wherein the control circuit is further configured to estimate the delivery requirements by accessing the product database to determine at least one of a weight, the volume requirement, and the geometric configuration of the purchase items, as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, and this modification would have allowed Mehrabi to overcome the disadvantages of an intelligent approach for order management in which an customer and/or business operator may determine the information/data captured within the package level detail (PLD) database as packages are received; tracked; monitored; and navigated through the delivery network efficiently. (See Loubriel [0068]).

Claim 4
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Loubriel do not explicitly disclose a vehicle location sensor communicatively coupled to the control circuit, the vehicle location sensor configured to 
However Moskos teaches
a vehicle location sensor communicatively coupled to the control circuit, the vehicle location sensor configured to report a location of a particular vehicle associated with the vehicle location sensor substantially in real-time. [0042] the cargo carrier contains a geographic sensor to determine the real time location of a carrier vehicle that emits signal via the main server network computer or mobile system network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Loubriel to include, the following system and method functionality a vehicle location sensor communicatively coupled to the control circuit, the vehicle location sensor configured to report a location of a particular vehicle associated with the vehicle location sensor substantially in real-time; as taught by Moskos. As they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to overcome the disadvantages of a conventional system by using graphical position system to triangulate a cargo carrier system location for a customer and/or company operator to locate or track a delivery real time.  (See Moskos [0043]).

Claim 6

However, Loubriel teaches further comprising an order database comprising a plurality of purchase orders stored therein [0111] The carrier system process the orders received and [0069] package level detail database contains purchase orders details. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality a product database that comprising an order database comprising a plurality of purchase orders stored; as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to demonstrate an intelligent approach to allow a business operator and/or customer to have real time accessibility to purchase order data on a  mobile and remote device via a centralize network. (See Loubriel [0111, 0116]).

Claim 30 
Mehrabi discloses wherein the delivery agent interface is further configured to facilitate crowdsourcing of the one or more vehicles (¶ 29). The details of the delivery agent interface were discussed in the rejection of the independent claim above and are incorporated into this rejection as well.  
However, Loubriel teaches wherein at least some of the plurality of delivery vehicles are crowd-sourced (¶ 63) via a plurality of delivery agent interfaces operating on the [0112] In instances which the destination location may be within a geographical area assigned to two or more delivery vehicles (e.g. crowd sourced); accordingly the carrier system may receive location information/data from each of the plurality of vehicles indicating the current location of each of the plurality of the delivery vehicles. [0113] In addition once the appropriate delivery has been select instructions may be sent to the delivery vehicle driver mobile device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality wherein the delivery agent interface is further configured to facilitate crowdsourcing of the one or more vehicles because these modifications would have allowed Mehrabi to more conveniently facilitate a vendor’s ability to select from numerous delivery vehicles to complete a delivery via an electronic user device and select a delivery vehicle that meets their shipping schedule. (See Loubriel [0112-113]).

Claim 8 
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1. Mehrabi and Moskos do not explicitly disclose wherein the delivery agent interface is configured to be provided to the electronic user devices by the control circuit.  
However Loubriel teaches wherein the delivery agent interface is configured to be provided to the electronic user devices by the control circuit. [0042] Delivery agent mobile device receiving and displaying information/data received from the carrier system, and transmitting any received information/data to the carrier system over the network (i.e. wireless or wired). Loubriel further discloses that “[t]he mobile device 110 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos wherein the delivery agent interface is configured to be provided to the electronic user devices by the control circuit, as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to demonstrate a mobile device configured to receive and store user input from a delivery agent or carrier system over a dedicated network via a user interface to allow a delivery agent or carrier system to receive real time shipping changes, access real time information to improved their customer satisfaction while in the field and provide updated shipping details to customers regarding deliveries or delays. (See Loubriel [0047]).

Claim 9 
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Moskos do not explicitly teach the system and method functionality of evaluating the plurality of vehicles comprises: evaluating a cargo area of a primary vehicle upon a determination that the cargo area of the primary vehicle is unsuitable for delivery of an entirety of the purchased order, evaluating a secondary cargo area of a secondary vehicle; upon a determination that the secondary cargo area is suitable for delivery of the entirety of the purchased order, the control circuit is configured to present 
However, Loubriel teaches wherein evaluating the plurality of vehicles comprises: evaluating a cargo area of a primary vehicle [007l] evaluating a cargo area of a primary commercial product delivery vehicle, 
upon a determination that the cargo area of the primary vehicle is unsuitable for delivery of an entirety of the purchased order, evaluating a secondary cargo area of a secondary vehicle; [0071] Upon receipt of one or more requests to reserve logical space that cannot be accommodated using the vehicles in the active delivery fleet previously scheduled to traverse various delivery routes due to space limitations and/or other vendor requests; 
upon a determination that the secondary cargo area is suitable for delivery of the entirety of the purchased order, the control circuit is configured to present the delivery opportunity to the secondary vehicle via the delivery agent interface [0071] Upon receipt of one more requests to reserve logical space that cannot be accommodated using the vehicles in the active delivery fleet previously scheduled to traverse various delivery routes due to space limitations and/or other vendor requests, the carrier system may determine the number of additional delivery vehicles that must be added to operate in the service area to accommodate the one or more requests to reserve logical space [0073] via the carrier system interface through the user computing entity ; and 
upon a determination that the secondary cargo area is suitable for delivery of the purchased order in combination with the cargo area of the primary vehicle, the control circuit is configured to present multiple delivery opportunities, one for each of the primary vehicle and the secondary vehicle via the delivery agent interfaces associated with the primary and secondary vehicles. [0071]Upon adding the one or more additional vehicles to operate in the service area, the carrier system may allocate all of the logical space reserved to the additional vehicles such that the additional vehicles are only scheduled to carry item inventories for one or more vendors in reserved logical spaces. Alternatively, the carrier system may re-allocate a portion of the plurality of items scheduled to be delivered by the previously scheduled delivery vehicles to the newly added delivery vehicles to increase the amount of unused vehicle capacity in all vehicles scheduled to deliver items in one or more areas [0073] via the carrier system interface through the user computing entity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality evaluating the plurality of vehicles comprises: evaluating a cargo area of a primary vehicle upon a determination that the cargo area of the primary vehicle is unsuitable for delivery of an entirety of the purchased order, evaluating a secondary cargo area of a secondary vehicle; upon a determination that the secondary (See Loubriel [0071]).

Claim 21
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Moskos do not explicitly disclose a shopping user interface configured to operate on a second electronic user device associated with a customer, where the control circuit in communication with the second electronic user device is further configured to cause the second electronic user device to present to the customer a delivery option based, in part, on one or more customer preferences and availability of the one or more suitable vehicles. 
 further comprising a shopping user interface configured to operate on a second electronic user device associated with a customer, wherein the control circuit in communication with the second electronic user device is further configured to cause the second electronic user device to present to the customer a delivery option based, in part, on one or more customer preferences and availability of the one or more suitable vehicles. [0073] The carrier system will provide a user a marketplace configuration (i.e. shopping user interface) that is accessible via an internet based portal that will be available to the user’s computing entity (i.e. second electronic user device) in which the portal will provide the user an interface configured to permit one or more vendors to bid on available shelf space and [0074] create a personal interface once a vender is registered. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Mehrabi and Moskos to include, the following system and method functionality shopping user interface configured to operate on a second electronic user device associated with a customer, wherein the control circuit in communication with the second electronic user device is further configured to cause the second electronic user device to present to the customer a delivery option based, in part, on one or more customer preferences and availability of the one or more suitable vehicles, as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi demonstrate a marketplace to provide a user interface configured to permit one or more vendors to bid on available shelf space via an internet based portal that is accessible via a vendor computing entity which would reduce (See Loubriel [0073]).
Claim 22
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Moskos do not explicitly state where the control circuit is further configured to cause the second electronic user device to present multiple delivery options to the customer. 
However Loubriel teaches wherein the control circuit is further configured to cause the second electronic user device to present multiple delivery options to the customer. [0086] upon receiving the vendor request the carrier system via the portal may present to the vendor multiple delivery options to the customer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality where the control circuit is further configured to cause the second electronic user device to present multiple delivery options to the customer; as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to present a list of vehicle delivery services via a user interface from a network portal marketplace to allow a user an option to select from multiple delivery options that may meet a customer’s delivery needs within a certain area or schedule preference. (See Loubriel [0086]).

Claim 23

However Loubriel teaches wherein the shopping user interface is at least one of: provided to the second electronic user devices by the control circuit or executed by the second electronic user devices when in communication with the control circuit. [0073] the carrier system provides a user interface for marketplace to present the logical space availability information/data to users vendor user interface to operate on a vendor computing entity; user computing entity, and/or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality a shopping user interface is at least one of: provided to the second electronic user devices by the control circuit or executed by the second electronic user devices when in communication with the control circuit; as taught by Loubriel, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to illustrate an intelligent approach for a user to interact with a marketplace interface via a network portal that is accessible by a second user electronic device to users an option to select from multiple delivery options that may present the logical space availability information/data to a user and allow a user to bid on available shift space. (See Loubriel [0073]).  

Claims 24, 28
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Moskos do not explicitly disclose receiving, by the control circuit, a requested delivery time and update a delivery option presented to a customer via a second electronic user device associated with the customer; updating, by the control circuit, the delivery option presented to the customer via the second electronic user device.
However Loubriel teaches further comprising: receiving, by the control circuit, a requested delivery time and update a delivery option presented to a customer via a second electronic user device associated with the customer; updating, by the control circuit, the delivery option presented to the customer via the second electronic user device [0073] the carrier system may provide a user interface for marketplace to present the logical space availability information/data to users, [0078] time information/data may indicate one or more time periods during the one or more shipping services are to be offered and consequently the one or more time periods of time during which the vendor wishes to reserve space within the one or more delivery vehicles [0018] furthermore updated delivery options may be provided to the vendor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality receiving, by the control circuit, a requested delivery time and update a delivery option presented to a customer via a second electronic user device associated with the customer; updating, by the control circuit, the delivery option presented to the customer via the second electronic user device; as taught by Loubriel, (See Loubriel [0018, 0078]).

Claim 25
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, 
However Mehrabi teaches
wherein the one or more customer preferences include at least one of cost preferences, vehicle preferences, timeline preferences, and willingness to split the purchase order into multiple deliveries [0035] The customer has the ability to indicate preference via the system the delivery time frame (i.e. delivery schedule preferences); maximum prices willing to pay (i.e cost preferences); mode of transportation car, bike, train, and public transportation (i.e. vehicle preferences) and [0016] customer may enter one or more shipping needs (i.e. willingness to split the purchased order into multiple deliveries and delivery timeline).

Claim 26
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, Mehrabi and Moskos do not explicitly disclose further comprising an order database 
However, Loubriel teaches
further comprising an order database having a plurality of purchase orders stored therein, wherein the control circuit is further configured to: 
query the plurality of vehicles to determine the availability of the vehicular cargo space for each of the plurality of vehicles; and compare the delivery requirements with the available vehicular cargo space of particular vehicles and the delivery requirements of at least one of the plurality of purchase orders in the order database and thereby identify the one or more suitable vehicles. [0106] vendor query the carrier system to determine the cargo space availability; [0111-112] compare the delivery requirements with the available vehicular cargo space of a particular product delivery vehicle; and [0116] after the one or more items are delivered, the carrier system may update the availability information/data to reflect the amount of space available in the one or more delivery vehicles after delivering the one or more items according to the one or more delivery services.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi and Moskos to include, the following system and method functionality state further comprising an order database having a plurality of (See Loubriel [0116]).

Claim 31
Mehrabi discloses a memory (¶ 22) and memories are inherently configured to store information. Mehrabi does not explicitly disclose a vehicle database configured to store vehicle information, wherein the vehicle information comprises at least one of available and unoccupied cargo space. Moskos discloses use of a database to store see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (U.S. Publication No. US 2015/0161563) in view of Moskos (U.S. Publication No. 2014/0058772) in view of Loubriel (U.S. Publication No. US 2017/0083862) in view of Curlander (US 9,460,524).

Claim 2
Mehrabi in combination of Moskos and Loubriel teaches the system of claim 1, but it does not explicitly disclose cargo space sensors comprising an image capturing device configured to capture images of the vehicular cargo space; and in evaluating the plurality of vehicles, the control circuit is further configured to evaluate the plurality of vehicles using the captured images of the vehicular cargo space.
However, Curlander teaches the following system functionality an image capturing device configured to capture images of the vehicular cargo space; and in evaluating the plurality of vehicles, the control circuit is further configured to evaluate the plurality of vehicles using the captured images of the vehicular cargo space [col. 2, line 25-34] Imaging data comprises an image of all or a portion of [col. 9, line 21-35] an interior of the vehicular cargo space, [col. 2, line 34-40] the imaging data may be evaluated to identify the portions of the image corresponding to a rear face of the defined space, and configured to an estimated available volume of the defined space may be calculated based at least in part on the content of the image and the known dimensions of the vehicular cargo space. 
See Curlander [col. 2, line 55-61]).

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (U.S. Publication No. US 2015/0161563) in view of Moskos (U.S. Publication No. 2014/0058772) in view of Loubriel (U.S. Publication No. US 2017/0083862) in view of Publicover (U.S. Publication No. US 2004/0236635).

Claims 10, 29
Mehrabi in combination of Moskos and Loubriel teaches the system of claims and 27-28, however, Mehrabi does not explicitly disclose the control circuit that is 
However Publicover teaches wherein the control circuit is further configured to cancel, reschedule, or split purchased orders if a customer elects not to utilize a particular delivery vehicle. [0075-78] the customer has the ability to split purchase orders to conform to their preferences either online, over the telephone, or via other methods of communication.     
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mehrabi in combination of Moskos and Loubriel, the following system and method functionality the control circuit that is further configured to cancel, reschedule, or split purchased orders if a customer elects not to utilize a particular vehicle; as taught by Publicover, as they are analogous art that both teach solutions in delivery vehicle supply chain management and mobile management software application, this modification would have allowed Mehrabi to illustrate an intelligent approach for rescheduling, canceling or splitting an order based on a customer’s preference to empower a customer to customize their delivery to maximize their satisfaction. (See Publicover [0077-78]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683